Title: To George Washington from Benjamin Tupper, 11 May 1782
From: Tupper, Benjamin
To: Washington, George


                        
                            Sir
                            Albany May 11th 1782
                        
                        Inclosed is the proceedings and result of a Court Martial, for the trial of Shem Kentfield by enquiry, I find
                            his character to be such that I cannot suggest the least hint in his favour, The deposition annex’d was brought inclosed,
                            by an Officer, and no doubt is genuine, if your Excellency is disposed to approve of the sentence and order it put in
                            execution, would humbly suggest, whether he had not best be removed, and executed in presence of the first New Hampshire
                            Regiment (into which he had inlisted,) which is now at Saratoga. I am with every sentiment of the most profound respect
                            your Excellency’s most obedient Humble Servant
                        
                            Ben. Tupper Colo. Comt
                        
                    